COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


KENT A. DERROW
                                               MEMORANDUM OPINION *
v.   Record No. 1827-98-3                          PER CURIAM
                                                JANUARY 19, 1999
OWENS BROCKWAY PLASTICS, INC.
 AND INSURANCE COMPANY OF THE
 STATE OF PENNSYLVANIA


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Linda D. Slough; Chandler, Franklin &
           O'Bryan, on brief), for appellant.

           (Ralph L. Whitt, Jr.; Williams, Lynch &
           Whitt, on brief), for appellees.



     Kent A. Derrow contends that the Workers' Compensation

Commission ("commission") erred in finding that his post-April

10, 1997 periods of disability were not compensable.    Derrow

asserts that the evidence does not support the finding that his

re-injury was the result of violating his physician's specific

restrictions, rather than by an unexpected injury by accident.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.    See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       In

denying Derrow's application for compensation benefits for
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
periods of disability occurring after April 10, 1997, the

commission found as follows:
               [Derrow] has asserted that he was
          assigned his pre-injury work by his
          supervisor, and that he was afraid to
          challenge that assignment for fear of being
          fired. . . . Convincing testimony to the
          contrary was, however, given by Bobby Diehl,
          Harry Fulk, Gary Bland, Dennis Riggleman, and
          Amy Morris, as was recited both by the Deputy
          below and in the hearing transcript. The
          picture which emerges from their testimony is
          that of an employer concerned about the
          welfare of its employee, concern which led to
          assignments consistent with the man's
          limitations. The supervisor who allegedly
          assigned [Derrow] to his pre-injury job
          denied having done so, and indeed, cautioned
          him "not to do anything" beyond his
          restrictions, warning in the process that if
          he did so, the defendant would not "be
          responsible."
               Against the backdrop of the defendant's
          evidence, [Derrow's] alleged fears were
          patently unreasonable. He was not required
          to exceed his restrictions, and no one
          connected with the defendant either did or
          said anything which would have led him to
          that mistaken assumption. He nevertheless,
          by his testimony, exceeded those
          restrictions, and predictably, aggravated his
          injury, an aggravation which then resulted in
          work incapacity during the periods . . . [of]
          April 10 and 24, 1997, and May 15 through
          July 7, 1997.


     As fact finder, the commission was entitled to accept the

testimony of employer's witnesses and to reject Derrow's

uncorroborated testimony that he was forced by employer to exceed

his physician's restrictions.   As the commission noted, Derrow

was not truthful with his physician on April 11, 1997 regarding

his work activities.   It is well settled that credibility



                                - 2 -
determinations are within the fact finder's exclusive purview.

See Goodyear Tire & Rubber Co. v. Pierce, 5 Va. App. 374, 381,

363 S.E.2d 433, 437 (1987).

        In light of the testimony of employer's witnesses, we cannot

conclude as a matter of law that Derrow proved that he was

justified in exceeding his physician's restrictions.    Thus, the

commission did not err in denying Derrow an award of compensation

benefits for periods of disability occurring after April 10,

1997.
        For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                                 - 3 -